In an action, inter alia, to recover damages for medical malpractice and wrongful death, the defendants North Shore University Hospital, I. Michael Leitman, Larry Frankini, Robert Allen Cherry, and Dan Seth Reiner appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Weiss, J.), dated January 5, 2004, as denied their motion to disqualify the plaintiffs counsel.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying the appellants’ *440motion to disqualify the plaintiffs counsel (see Aryeh v Aryeh, 14 AD3d 634 [2005]; Olmoz v Town of Fishkill, 258 AD2d 447 [1999]; see also General Obligations Law § 13-101; Code of Professional Responsibility DR 5-101 [a]; 5-103 [b] [1] [22 NYCRR 1200.20 (a); 1200.22 (b) (1)]; NY St Bar Assn Comm on Prof Ethics Op 754 [2002]; Bar Assn of City of NY Comm on Prof & Jud Ethics, Formal Op 1997-1). We note that contrary to the plaintiffs contention, the appellants had standing to move to disqualify her attorney (see generally Code of Professional Responsibility DR 1-103 [22 NYCRR 1200.4]; Matter of Waldman v Waldman, 118 AD2d 577 [1986]). H. Miller, J.P., Santucci, Mastro and Skelos, JJ., concur.